By c. 1277, s. 1, Laws 1852, railroad corporations were required to establish from time to time, and cause to be posted up in their depots, the rates or tariffs of tolls between the several stations on their respective roads, and between such stations and the stations of other roads with which they had a joint business connection for the conveyance of freight and passengers; and the rates so established were required to be the same for all persons and for the like descriptions of freight between such stations. No rates of fare or freight could be advanced except on thirty days' notice established and posted as aforesaid.
By c. 2540, Laws 1861, the Concord  Portsmouth Railroad were authorized to change the location of their road so as to run from Candia to Manchester, and to take up their rails between Candia and Suncook. By s. 4 it was enacted that there should be no advance on the published freight and passenger tariffs as then established between Concord and Portsmouth and intermediate stations. This act was approved June 25, 1861, and took effect upon its passage.
A leading object of the act of 1852 was to compel the establishment of uniform rates for all persons entitled to transport their goods over a railroad. The common-law rule of equality was expressly reenacted. The posting of the established tariff in the depots of a railroad affords parties dealing with the road convenient facilities for ascertaining what are the established rates, and guards against mistakes and the exaction of illegal rates. The established rates so posted are the legal rates. Increased rates *Page 556 
cannot become legal until established and posted for thirty days. A tariff of lower rates may perhaps be established without being posted for a period of thirty days, but the statute imposes the duty of posting as often as the rates are changed.
The alteration of the charter and route in 1861 was accepted with the condition that there should be no increase of the published tariffs then established between Concord and Portsmouth. The published tariffs then established were those then posted in the depots of the railroad, as required by the law then in force.
The plaintiffs' claim is, not that they were charged more than the tariff rate when their coal was transported, but that the tariff rate was higher than that in force June 25, 1861. It is admitted that the defendants, in December, 1859, posted a tariff in their depots in which the rate for transporting coal from Portsmouth to Concord was established at $2 per ton; and it is further admitted, that that was the published and established rate from January, 1860, to July, 1860. No direct evidence was introduced that any tariff was posted prior to June 25, 1861, in which the rate on coal was less than $2 per ton. An examination of the testimony which has been made part of the case discloses no evidence of any such posting. This would seem to end the plaintiffs' case.
But the plaintiffs introduced evidence that the defendants transported coal between July, 1860, and January, 1861, at $1.50 per ton. The plaintiffs' contention is, that it was competent for the jury to find from this evidence that not only the established but the published rate was $1.50 per ton. The jury have found that no such tariff was established. If the verdict was found upon competent evidence, and under proper instructions, this too would seem to end the plaintiffs' case. The charge was sufficiently favorable to the plaintiffs. The other exceptions taken by them do not seem to be of sufficient force to require special discussion.
It does not appear that anything was claimed or paid for transportation over the extension of the road in Portsmouth, or that the excess above $2 per ton was for transportation by the defendants, or that any tariff for freight over that extension was established or posted.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred.